Citation Nr: 1522857	
Decision Date: 05/08/15    Archive Date: 06/11/15

DOCKET NO.  13-21 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for right knee Osgood Schlatter's disease.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) which, in part, failed to reopen a claim for service connection for service connection for right knee Osgood Schlatter's disease on the basis that new and material evidence had not been submitted to reopen this claim.  

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  In a final September 2006 rating decision, the RO denied entitlement to service connection for right knee Osgood Schlatter' s disease.

2.  The additional evidence received since September 2006 regarding right knee Osgood Schlatter 's disease is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied entitlement to service connection for right knee Osgood Schlatter' s disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2014).

2.  New and material evidence to reopen the Veteran's claim for service connection for right knee Osgood Schlatter' s disease has not been received.  38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a July 2012 letter, prior to the date of the issuance of the appealed September 2012 rating decision.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

Although the Board recognizes that the holding in Kent regarding such notice was subsequently modified, it is noted that in the July 2012 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for right knee Osgood Schlatter' s disease.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for right knee Osgood Schlatter' s disease.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

The July 2012 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the Veteran's available service treatment records and VA treatment records have been obtained.  All evidence constructively of record has been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that the Veteran has not raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2014).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative on his behalf.  

The Board finds that no additional RO action to further develop the record on the claims for whether new and material evidence has been received to reopen the claim of entitlement to service connection for right knee Osgood Schlatter 's disease is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

The Veteran sought to reopen his claim for service connection for right knee Osgood Schlatter's disease in March 2012.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial for right knee Osgood Schlatter's disease was the September 2006 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

The Veteran's claim for service connection for right knee Osgood Schlatter' s disease had previously been considered and was denied in a September 2006 rating decision.  The RO denied the Veteran's claim on the basis that the Veteran's right knee Osgood Schlatter' s disease existed prior to service and there was no evidence that the condition permanently worsened as a result of his service.  The RO noted that at the time of the Veteran's separation from service, his lower extremity examination was reported to be normal with no defects being noted.

The Veteran did not perfect his appeal of the September 2006 rating decision and it is final.

As the Veteran did not appeal the September 2006 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108.

As noted above, the Veteran sought to reopen his claim for service connection for right knee Osgood Schlatter's disease in March 2012.  

Evidence received after the September 2006 decision includes VA treatment records related to the Veteran's current right knee Osgood Schlatter' s disease. 

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has current diagnosis of right knee Osgood Schlatter' s disease.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any preexisting right knee Osgood Schlatter' s disease was aggravated by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current right knee Osgood Schlatter' s disease, which preexisted service is in any way related to his service.  

The Veteran's request to reopen the previously disallowed claim of entitlement to service connection for right knee Osgood Schlatter' s disease is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2013).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims of service connection for right knee Osgood Schlatter' s disease, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that a preexisting right knee disability was due to or aggravated by the Veteran's service, the claim for service connection for right knee Osgood Schlatter' s disease cannot be reopened.  See 38 C.F.R. § 3.156(a) (2014).  

	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence has not been received to reopen the claim for service connection for right knee Osgood Schlatter's disease; the appeal is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


